CHARLES CARROLL, Chief Judge
(concurring in part and dissenting in part.)
I concur in the judgment affirming the holding that a lien was established against the affected property of the owner and affirming the granting of a money judgment against the oivner, for the value of materials supplied by the plaintiff to the subcontractor, since the statute expressly so authorizes. However, in my opinion the trial court committed error in granting the plaintiff a money judgment against the contractor, because the statute does not make provision for it. The materialman contracted with the sub-contractor. It had no contract with the defendant contractor, Wesley Construction Co. In the absence of privity, the materialman was not entitled to obtain a money judgment against the contractor, unless the statute conferred that right, which it did not. The personal judgment against the general contractor should be reversed.